Citation Nr: 0706485	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a right hip 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disability, and if so, whether the reopened claim 
should be granted.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disability, and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2005, the veteran testified at a hearing before a 
Decision Review Officer.  He also testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in February 2006.  Transcripts of these hearings are 
associated with the claims folder.  

In April 2006, the veteran submitted additional evidence 
accompanied by a waiver of his right to have this evidence 
initially considered by the originating agency.  Therefore, a 
remand for the originating agency's review of this evidence 
is not required.

The issue of entitlement to service connection for skin 
disability is addressed in the remand that follows the order 
section of this decision. 




FINDINGS OF FACT

1.  Hepatitis C is etiologically related to the veteran's 
military service.

2.  A right hip disability was not present in service or 
within one year of the veteran's discharge from service, and 
is not otherwise etiologically related to service or service-
connected disability.

3.  The evidence received since an unappealed December 1996 
Board decision denying service connection for a left hip 
disability is duplicative, cumulative, or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.

4.  The evidence received since an unappealed December 1996 
Board decision denying service connection for a skin disorder 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  A right hip disability was not incurred in or aggravated 
by active service, its incurrence or aggravation during 
active service may not be presumed, and it is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A.         §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).

3.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
left hip disability.  38 U.S.C.A.          § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

4.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for skin 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the veteran was provided with the 
notice required under the VCAA by letters mailed in January 
2004 prior to the initial adjudication of the claims in 
December 2004.  Although VA has not specifically requested 
him to submit any pertinent evidence in his possession, it 
has informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The veteran has also not been 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for the claimed disabilities, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for a right hip 
disability, and the Board has declined to reopen the claim 
for service connection of a left hip disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of these claims is no more than harmless 
error.  As for the hepatitis C claim, the originating agency 
will have the opportunity to provide the required notice 
before deciding those matters when effectuating the award.  
Any notice defect will be rectified on remand with respect to 
the contact dermatitis claim.  

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  A January 2004 VCAA letter is in compliance with the 
Court's holding in Kent.  The letter specifically informed 
the veteran that his left hip and skin claims were previously 
denied by the Board in a decision rendered in December 1996 
and that he needed to submit new and material evidence that 
showed that the claimed disabilities were incurred in or 
aggravated by service, which was the basis for the Board's 
denial.  In addition, the letter advised the veteran of the 
elements necessary to establish service connection.  
Therefore, the Board is satisfied that there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

In regard to VA's duty to assist, the record reflects that 
the originating agency obtained VA treatment records and 
private treatment records identified by the veteran.  The 
claims file shows that no VA records of treatment the veteran 
reportedly received prior to 1990 are available.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate his 
claims.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation. 

Accordingly, the Board will address the merits of the service 
connection claims as well as address the claims to reopen.  


Service Connection

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

Section 1154(b) does not negate the need for medical evidence 
of a nexus between a service injury or disease and a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza, supra.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Hepatitis C

Evidence

According to a January 2004 questionnaire, and testimony the 
veteran presented at the March 2005 RO hearing and February 
2006 videoconference hearing, the veteran may have been 
exposed to the hepatitis C virus from blood that splattered 
on him on two occasions from booby trapped explosions in 
Vietnam.  He reported that he was also subjected to pneumatic 
gun inoculations, and that he had open sores from his skin 
condition in Vietnam.  He indicated that he received a blood 
transfusion in 1971, and that he only used intravenous drugs 
under doctor supervision.  He acknowledged that he previously 
worked as a phlebotomist.  
He maintained that he was not aware of being exposed to any 
contaminated blood or fluids as a healthcare worker, although 
records from Dr. R.F. show that in October 2000, the veteran 
reported on an episode in which he stuck himself with the 
needle from a jaundiced patient while working as a 
phlebotomist when he was around 30 years old.  He indicated 
that the jaundiced patient subsequently died and was never 
tested for hepatitis to his knowledge.

The service medical records note in June 1970 that the 
veteran had contracted an infection secondary to open sores 
from contact dermatitis on his forearms and left side of his 
abdomen.  

The veteran's DD Form 214 notes that his military 
occupational specialty was a light weapons infantryman, he 
served in the Republic of Vietnam from February 1970 to 
December 1970, and he was awarded the Combat Infantryman 
Badge.

Records from Mercy Hospital show that the veteran received a 
blood transfusion in June 1972.  

Records from Dr. R.F. dated from September 2000 to October 
2003 note that the veteran had chronic hepatitis C-although 
earlier reports note that he had a positive hepatitis C 
antibody but negative RNA studies and no detectable hepatitis 
C virus for genotyping.  An October 2000 record notes that 
the veteran reported that he had known that he had hepatitis 
C for 10 years.  He also reported that he once jaundiced when 
he was in Mexico 20 years ago.  

In a March 2005 letter, Dr. R.F. reported that the veteran 
was under his care for hepatitis C.  Dr. R.F. noted that the 
veteran had had many high risk exposures, however, it was 
unknown how the veteran had contracted the disease.  Dr. R.F. 
maintained that hepatitis C could be acquired when an open 
wound came in contact with an infected person's blood. 

In an April 2006 letter, Dr. G.M. opined that it was as 
likely as not that the veteran's exposure to the hepatitis C 
virus was a result of his military service.  Dr. G.M. noted 
that the veteran advised him that he was exposed to blood 
during combat, that he was subjected to inoculations from air 
pressured injections, and that he had open wounds from the 
skin eruptions he suffered from during service.  Dr. G.M. 
indicated that hepatitis C was not isolated and identified 
until 1976, and that there was no way of knowing when, where, 
or how, the exposure occurred.  

Analysis

According to Dr. R.F. and Dr. G.M. letters, the veteran is 
currently diagnosed with hepatitis C.  The veteran is 
entitled to the presumption afforded under 38 U.S.C.A. § 
1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2006) as the 
evidence shows that he engaged in combat with the enemy in 
service and exposure to blood is consistent with the 
circumstances, conditions, or hardships of such service.  In 
addition, service medical records document that the veteran 
had infected open sores during his service in Vietnam.  Both 
Dr. R.F. and Dr. G.M. contended that an open wound exposed to 
an infected person's blood was a possible mode of 
transmission of the hepatitis C virus.  Dr. G.M. further 
opined that there was a 50 percent probability that the 
veteran's contraction of hepatitis C was a result of his 
military service.  The Board finds Dr. G.M.'s opinion to be 
persuasive and notes that there is no medical opinion of 
record indicating that it is more likely that the veteran's 
hepatitis C was due to post-service risk factors.  In sum, 
the Board is satisfied that the evidence supporting the claim 
is at least in equipoise with that against the claim.  
Accordingly, service connection for hepatitis C is warranted.  

Right Hip Disability

According to testimony the veteran presented at the February 
2006 videoconference hearing, he contends that he has a right 
hip disability as the result of his left hip disability.  As 
explained below, the Board has determined that reopening of 
the veteran's claim for service connection is not in order.  
Consequently, his claim for secondary service connection for 
right hip disability must also fail.  

With respect to whether direct or presumptive service 
connection is warranted, the Board notes that private 
treatment records and Dr. D.O.'s August 1971 letter show that 
the severe fracture dislocation of the right hip the veteran 
sustained, which resulted in traumatic degenerative joint 
disease and arthroplasty of the hip, was due to a post-
service motorcycle accident in June 1971.  In addition, 
service and private medical records show that a right hip 
disability was not present in service or within one year of 
the veteran's discharge from service, and there is no 
competent evidence of record that it is otherwise 
etiologically related to his service.  Therefore, service 
connection for a right hip disability is not warranted on a 
direct or presumptive basis.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.

New and Material Evidence

General Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Left Hip Disability 

Service connection for a left hip disability was last denied 
by the Board in December 1996.  The Board decided that the 
veteran had not submitted new and material evidence as the 
evidence presented was cumulative and not probative of the 
underlying issue appealed.  The Board noted that the evidence 
failed to show that the current left hip disability was 
aggravated in service.

The evidence then of record included statements from the 
veteran and testimony elicited from him at the October 1990 
and March 1994 RO hearings that he injured his left hip 
during a fall from a parachute landing in October 1969 at 
Fort Benning, Georgia, for which he was placed on profile for 
at least one month.  He maintained that his inability to 
complete jump school and the noncommissioned officer (NCO) 
academy was a direct result of re-injuring his pre-existing 
left hip condition.  He further maintained that his right hip 
replacement caused additional strain on his left hip.   

Records from Southside Hospital dated from September 1963 to 
July 1964 note that the veteran suffered a slipped epiphysis 
of the left hip in September 1963, which was fixed with 
Steinman pins that were removed in July 1964.  

The service medical records include a March 1969 letter from 
a private physician who reported on the slipped capital 
epiphysis of the left hip and included records of X-ray 
studies on the left hip from South Side Hospital.  The March 
1969 pre-induction examination report note that an orthopedic 
consultant for the veteran's left hip recommended [in April 
1969] that the veteran be inducted.  There were no complaints 
referable to the left hip documented during service.  The 
December 1970 separation examination report notes no left hip 
disability.  

In an August 1971 letter, Dr. D.O. reported that the veteran 
was involved in a motorcycle accident in June 1971, at which 
time he sustained multiple injuries, including a compound 
fracture of the left femur and left tibia.

Personnel records note that the veteran was an NCO candidate 
in October 1969.  

Records from Mercy Hospital dated from November 1971 to June 
1973 show that the veteran was followed for the injuries he 
sustained in the motorcycle accident.  An accident report on 
the June 1971 motorcycle accident was submitted, and the 
April 1973 VA examination report notes the injuries.

The March 1990 VA examination report shows that after an 
examination and review of X-rays, the examiner concluded that 
the veteran had an unequal leg length to which extent due to 
pre-military left hip disease and to which extent due to 
post-military injury and surgery could not be determined.  

In a November 1992 memorandum, Dr. T.B. noted that he 
interviewed and re-examined the veteran in October.  Dr. T.B. 
reported that X-rays of the pelvis revealed early 
degenerative changes of the left femoral head.  Dr. T.B. 
maintained that while the possibility could not be excluded, 
it was unlikely that the mild osteoarthritis of the left hip 
was attributable to parachute jumps 22 years ago or directly 
related to the fractures the veteran sustained 21 years ago.  
Dr. T.B. added that in either event, the changes should be 
more advanced by now.  Dr. T.B. indicated that the most 
plausible explanation was that because the fracture of the 
right hip in 1971 resulted in shortening of the right leg, 
disproportionately greater weight was born by the left hip, 
eventually causing degenerative arthrosis to begin.  The 
October 1992 radiograph report notes an impression of 
deformity of the left femoral head compatible with a history 
of Legg-Perthe's disease, unchanged.  

The veteran's claim to reopen was received in October 2003.  
The evidence received since the prior unappealed denial 
include records from South Hills and Mercy Hospital dated 
from September 2002 to October 2003 that show that the 
veteran complained of pain in his left leg.  

VA treatment records dated from March 1990 to June 2003 show 
that in March 1990, a radiograph report noted that the 
veteran had a deformity of the left pubic bone most likely 
due to an old fracture.  A duplicate of the October 1992 
radiograph report that noted a history of Legg-Perthe's 
disease of the left femoral head was submitted.

At the March 2005 RO hearing and the February 2006 
videoconference hearing, the veteran presented testimony on 
the circumstances surrounding the injury he reportedly 
sustained to his left hip in service.  

In a March 2006 letter, Dr. R.D. reported that he had no 
opinion regarding the possibility of the veteran's pre-
existing, pre-service left hip disorder causing problems 
leading to the right hip requiring a total joint replacement.  

None of evidence added to the record since the unappealed 
Board decision rendered in December 1996 is new and material.  
The evidence is duplicative, cumulative, and redundant of 
evidence before the Board at the time of the December 1996 
denial, which showed the veteran's contentions, evidence of a 
pre-existing left hip disability, and degenerative changes 
associated with the left hip attributable to the right hip 
disability.  No medical evidence linking the veteran's left 
hip disability to his military service has been submitted.  
None of the evidence added to the record is sufficient to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the veteran's claim for service 
connection for a left hip disability is not warranted.  

Skin Disability

Service connection for a skin disorder was last denied by the 
Board in December 1996.  The Board decided that the veteran 
had not submitted new and material evidence as the evidence 
presented was cumulative and not probative of the underlying 
issue appealed.  The Board noted that the evidence failed to 
show that a current skin disorder was incurred in service.  

The evidence then of record included service medical records 
showing that the veteran was treated for contact dermatitis 
in June 1970.  It was noted that the veteran had a history of 
contact dermatitis in the past.  A September 1970 
consultation report notes that the veteran had chronic 
contact dermatitis with probable exacerbations from poison 
ivy in June 1970.  Another September 1970 consultation report 
notes that a physical examination revealed scarring secondary 
to old dermatitis on both the veteran's arms and abdomen, 
miliaria of the left shoulder, and tinea pedis of the left 
foot.  The examiner recommended no treatment for the scars 
and noted that they would resolve after a few months.  The 
examiner also noted that the veteran had no active acute 
contact dermatitis at that time.  An October 1970 record 
notes that the veteran had tinea pedis that was not 
responding to treatment.  It was further noted that the 
veteran had contact dermatitis in the shoe lace area of his 
left foot.  A November 1970 record notes that the veteran had 
tinea pedis that cleared up and returned.  The December 1970 
separation examination report notes no skin disorder. 

The April 1973 VA examination report notes that on review of 
the veteran's skin, he only had mild acne on his face. 

Records from Central Medical show that in September 1984 and 
May 1985, physical examinations revealed a vesicular type 
rash with papular lesions over the veteran's arms and thorax.  
The examiners noted assessments of poison ivy.

The March 1990 VA examination report notes that the veteran 
reported that the rash he experienced in service reoccurred 
on his trunk and arms during his hospitalization for the 
motorcycle accident at Mercy Hospital.  He reported that 
about five years ago he had a rash that was either papular or 
vesicular on his arms for a few weeks, and while vacationing 
in January 1990, he had a rash on his arms for about two 
weeks.  The examiner reported that the physical examination 
of the skin was normal.  The examiner indicated that the 
scarring on the veteran's legs was related to surgery and the 
motorcycle accident and not to any dermatitis.  The examiner 
concluded that there was no dermatitis or scarring 
attributable to dermatitis.  

October 1991 and October 199"2" VA treatment records note 
that the veteran was seen for a follow-up on his rhus 
dermatitis.  The physical examination revealed cleared 
dermatitis and mild post inflammatory hyper-pigmentation.  
The examiner noted an assessment of rhus dermatitis, 
resolved.  The veteran was instructed to avoid contact with 
plants.  

At the October 1990 RO hearing, the veteran testified that 
his skin condition occurred from time to time, and at the 
March 1994 RO hearing, he reported that it occurred almost 
yearly.  

The veteran's claim to reopen was received in October 2003.  
The evidence received since the prior unappealed denial 
includes VA treatment records dated from March 1990 to June 
2003, which include duplicates and additional records showing 
complaints and treatment for a rash in September 1990, June 
1991, July 1991, September 1991, August 1996, August 1997, 
April 1998, and June 2003.  Physical findings included 
vesicular lesions with surrounding erythema on the veteran's 
arms, abdomen, and neck.  Assessments noted were vesicular 
lesions consistent with shingles, rhus dermatitis, and 
dermatitis secondary to poison ivy.  The episodes that 
occurred in August 1997, April 1998, and June 2003 were 
reportedly after the veteran's exposure to poison ivy.  The 
examiner in April 1998 warned the veteran to take 
precautionary measures to avoid contact with poison ivy.  

At the February 2006 videoconference hearing, the veteran 
reported that he got a rash every summer.  

In an April 2006 letter, Dr. G.M. reported that the veteran 
had a chronic skin rash and "complications" from the rash.  
Dr. G.M. related that his records indicated that he treated 
the veteran in the late 1960s for a rash, prior to his 
military service.  Dr. G.M. maintained that the veteran was 
prone to this impairment and that the veteran experienced an 
outbreak of this rash during service.  

Some of medical evidence added to the record since the 
unappealed Board decision in December 1996 is both new and 
material.  It is not cumulative or redundant of the evidence 
previously of record and it relates to an unestablished fact 
necessary to substantiate the claim.  Specifically, VA 
treatment records tend to show the presence of a chronic skin 
disorder.  In addition, Dr. G.M.'s April 2006 letter suggests 
that the veteran has a chronic skin disorder that may have 
pre-existed service and may have been aggravated by such 
service.  When the veteran's claim to reopen was denied, the 
Board decided that the evidence failed to demonstrate that a 
relationship existed between a current skin disorder and the 
veteran's military service.  Therefore, it is sufficient to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the veteran's claim for service 
connection for skin disability is warranted.


ORDER

Service connection for hepatitis C is granted. 

Service connection for a right hip disability is denied.

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for a left hip disability is denied.

Having determined that new and material evidence has been 
received, reopening of the claim of entitlement to service 
connection for skin disability is granted.


REMAND

As noted above, VA treatment records tend to show and Dr. 
G.M.'s April 2006 letter suggests the presence of a chronic 
skin disorder.  Dr. G.M. reported that he treated the veteran 
prior to service in the late 1960s for a skin rash and 
service medical records document treatment for contact 
dermatitis exacerbated by exposure to poison ivy.  The 
treatment records identified by Dr. G.M. have not been 
associated with claims file and may be probative of whether 
any current skin disorder was incurred in or aggravated by 
the veteran's service.  The record is also unclear as to 
whether the veteran's in-service episodes of dermatitis were 
exacerbations of a pre-existing skin disorder, whether the 
episodes were acute and transitory and resolved with no 
chronic disability with current episodes only representing 
separate reactions to an allergic reaction from exposure to 
poison ivy, or whether the current skin disorder is a chronic 
disorder having its onset during service.  Therefore, the 
Board finds that the veteran should be afforded an 
examination and a medial opinion should be obtained on the 
etiology of his skin disorder.

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with notice concerning the disability-rating and 
effective-date elements of his claim in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent evidence in his 
possession.

Accordingly, this appeal is REMANDED to the RO or the AMC, in 
Washington, D.C. for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession. 

2.  With any necessary authorization from 
the veteran, the RO or AMC should attempt 
to obtain and associate with the claims 
file records of treatment the veteran 
reportedly received from Dr. G.M. in the 
1960s as reported by Dr. G.M. in his 
April 2006 letter.  It should also 
undertake appropriate development to 
obtain any other pertinent evidence 
identified but not provided by the 
veteran.

3.  If it is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any skin disorder 
present.  Any indicated studies should be 
performed.  The claims folder must be 
provided to and reviewed by the examiner.  
Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each chronic skin disorder of the veteran 
as to whether there is a 50 percent or 
better probability that the disorder was 
present during the veteran's military 
service.  If the examiner concludes that 
there is a 50 percent or better 
probability that a skin disorder was 
present during active service, the 
examiner should provide an opinion as to 
whether the skin disorder clearly and 
unmistakably existed prior to service and 
clearly and unmistakably underwent no 
permanent increase in severity as a 
result of service.  The rationale for all 
opinions expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


